Citation Nr: 1145218	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a compensable rating for service-connected left ear hearing loss.  

5.  Entitlement to a 10 percent rating based on multiple, non-compensable, service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from August 1977 to November 1984.  By a May 2003 administrative decision, VA has determined that the Veteran's discharge for the period of service from November 19, 1984 through November 18, 1990 was under dishonorable conditions, and is therefore a bar to the award of VA compensation benefits.  See VA Administrative Decision dated May 2003.

This matter comes before the Board from a July 2008 rating decision, in which the RO, in pertinent part, reopened the Veteran's claim for right ear hearing loss, but denied service connection for right ear hearing loss and tinnitus.  The Veteran's claim for a compensable rating for left ear hearing loss and assignment of a 10 percent rating under 38 C.F.R. §  3.324 were also denied. 


FINDINGS OF FACT

1.  A July 2003 RO decision denied the appellant's claim for entitlement to service connection for right ear hearing loss.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in July 2003 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The competent and credible evidence fails to demonstrate that the Veteran has right ear hearing loss that is related to active duty service. 

4.  The competent and credible evidence fails to demonstrate that the Veteran has tinnitus that is related to active duty service.

5.  Audiological evaluations reflect that the Veteran's service-connected left ear hearing loss has been manifested by no worse than Level III hearing impairment.

6.  The Veteran is service connected for left ear hearing loss and left wrist tendonitis, both evaluated as noncompensable; however, the Veteran's service-connected disabilities are not of such character as to clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Right ear hearing loss was not incurred in or aggravated by active duty service and service incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  The criteria for a compensable rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).
6.  The criteria for entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.324 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in March 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2008 letter provided this notice to the Veteran. 

With respect to the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for right ear hearing loss, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that the March 2008 letter provided this notice to the Veteran.

The Board observes that the March 2008 letter was sent to the Veteran prior to the July 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the March 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in April 2008, to include an addendum etiological opinion with regard to right ear hearing loss in June 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, with respect to the Veteran's claim for entitlement to a compensable rating for left ear hearing loss, the Board notes that an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  In this regard, the Board finds that the April 2008 examination report and June 2008 addendum opinion obtained in this case are more than adequate, as they are, collectively, predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.




I.  New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2010).

The Veteran's initial claim of entitlement to service connection for right ear hearing loss was denied by RO rating decision dated July 2003.  At the time of the last final denial in this matter, the evidence under consideration consisted of the Veteran's service treatment records dating from November 1976 and a June 2003 VA examination report.  The July 2003 rating decision indicated that the basis for the RO's denial was that the Veteran did not meet the criteria for a current hearing loss disability 38 C.F.R. § 3.385.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The RO construed communication from the Veteran as a request to reopen his claim for service connection for right ear hearing loss in January 2008.  The July 2008 rating decision denied the Veteran's claim for service connection for a right ear hearing loss.  The evidence at the time of the July 2008 denial included evidence previously of record, an April 2008 VA examination, a June 2008 VA addendum opinion, and various statements in support.  The Board notes that the new evidence since the last prior final denial addresses whether the Veteran has a current disability.  As such, the evidence does address an unestablished fact necessary to substantiate a claim, and the evidence is found to be both new and material.

In consideration of all of the above, the Board finds that evidence obtained, since the last final denial in July 2003, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim.  In this regard the Board observes that the Veteran's claim was originally denied in the July 2003 rating decision because the Veteran failed to demonstrate a right ear hearing loss ability that met the requirements under 38 C.F.R § 3.385.  As noted above, the new evidence of record addresses the issue of a current disability.  The Board notes that the Court recently addressed requirements for new and material claims in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2011).  Specifically the Court focused on the final sentence of 38 C.F.R. § 3.156(a) which states that, "[n]ew and material evidence can be neither cumulative nor redundant...and must raise a reasonable possibility of substantiating the claim."  The Court interpreted the language of § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In this regard, the Court referred to the VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting the VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that...relates to an unestablished fact necessary to substantiate the claim."

In this instance, the Board notes that the new evidence obtained pertains to the 38 C.F.R. § 3.303 requirements that the Veteran have a current disability.  Therefore, as noted above, the Board finds that evidence obtained, since the most recent final denial in July 2003, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim and the claim must therefore be reopened.
Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material. As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for right ear hearing loss should be granted.  38 C.F.R. § 3.156(a) (2011).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

A.  Right Ear Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988). 

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's applicable service treatment records (November 1976 to November 1983) are negative for complaint, treatment, or diagnosis related to right ear hearing loss.  An audiological evaluation upon enlistment in November 1976 revealed puretone thresholds, with regard to the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
N/A
0


A November 1983 audiological examination revealed puretone thresholds, with regard to the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
35

As previously noted, the threshold for normal hearing is 0 to 20 decibels.  The Board notes that the Veteran exhibited an auditory threshold in excess of 20 decibels at the 4000 Hz frequency level in the right ear indicating some hearing loss.  However, the Board notes that the Veteran's hearing loss was not severe enough upon separation from active duty service to be considered a disability under applicable VA law although this is not fatal to the Veteran's claim.  Additionally it is noted that subsequent audiological examinations that were conducted during the Veteran's period of dishonorable service tend to indicate that the Veteran's hearing at the 4000 Hz frequency was much less than indicated on the November 1983 audiological examination.

The Veteran contends that he suffered acoustic trauma during his military service that he claims has caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by frequent exposure to the flight line.  The Veteran's DD-214 notes that his military occupational specialties were food service specialist, quality tech assistant, and career planner.

The Veteran was afforded a VA examination in June 2003 in relation to his original claim for service connection for right ear hearing loss, puretone thresholds, in decibels, with regard to the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-10
5
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The diagnosis was normal hearing under VA standards.  
The Veteran was again afforded a VA examination in April 2008.  At the examination, the Veteran stated, as noted above that he was exposed to loud noises in various capacities while in the military, but denied any noise exposure, either occupationally or recreationally.  Specifically he noted that while he worked in construction he always wore hearing protection and otherwise he had worked as a cook and was not exposed to noise.  The April 2008 VA examination revealed puretone thresholds, in decibels, with regard to the right ear, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The diagnosis was normal sloping to mild high frequency hearing loss in the right ear.  Therefore the Board notes that the Veteran has a hearing disability according to VA regulations.  The examiner provided a June 2008 addendum etiological opinion in which he noted that service treatment records revealed normal hearing during applicable period of active service and on previous June 2003 VA examination which was almost 20 years after the Veteran's 1984 separation from active duty.  The examiner therefore found that the Veteran's present right ear hearing disability was not the result of active military service.

Based upon the evidence of record, the Board finds that a right ear hearing loss disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence also does not demonstrate that it was manifest to a degree of 10 percent within one year of service.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The record contains various audiological examinations dating from November 1976 to April 2008, however the April 2008 VA examination is the first examination that indicates that the Veteran has a current disability with respect to the Veteran's right ear hearing loss.  In this regard the Board notes that while the Veteran has complained of right ear hearing loss since his original claim in January 2002, there is no evidence that the Veteran had right ear hearing loss until April 2008, 24 years after separation from service in 1984.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe hearing loss during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board observes, again, that there is no medical evidence of record confirming that the Veteran met the VA criteria for hearing loss until April 2008.  As noted above, the Veteran's November 1983 service audiological examination listed his hearing as within normal limits except for the 4000 frequency in the right ear.  The record does not reflect, despite numerous audiological examinations, that the Veteran had a right ear hearing loss disability under VA standards until April 2008.  As the competent medical evidence indicates that the Veteran did not meet the applicable criteria, the Veteran's assertion that he has suffered from hearing loss since service is not credible.

Notwithstanding that in Hensley, the Court indicated that service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, the Board observes that there must be sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  In this regard, the Board finds that the opinion of the VA examiner, as stated in the June 2008 addendum, is most persuasive.  As such, the Board finds that as a complete audiological examination was conducted, the Veteran's VA treatment and service treatment records were reviewed, the examiner's opinion was based on that review, and rationale for the examiner's opinion was provided, the examination, as noted above, is more than adequate.  As such, even assuming that there was some change in the Veteran's hearing during service no examiner has related any current hearing loss to the findings reported in service including the VA examiner.

The Board observes that the Veteran has reported acoustic trauma in the military when he was exposed to loud noises associated with explosions and artillery fire. The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss while in service.  While the Board acknowledges the Veteran's statements that he was exposed to the acoustic trauma associated with flight line exposure, the Board finds that the contemporary evidence is of greater probative weight regarding the presence or absence of observable hearing loss in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Additionally, while acknowledging the Veteran's contentions that his hearing loss started in service, the Board nevertheless finds that the twenty-four year lapse in time between the Veteran's active service and the first medical evidence of hearing loss weighs against the Veteran's claim.  Indeed there is ample evidence that the Veteran did not meet the criteria for a current disability until 2008.  While contemporaneous evidence is not required, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to demonstrate that the Veteran met the criteria for a current disability that serves as evidence of a lack of credibility.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not been shown to have the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of right ear hearing loss, according to 38 C.F.R. § 3.385, there is no indication that the Veteran was diagnosed with hearing loss in service or immediately thereafter and no probative medical evidence linking the Veteran's current diagnosis of right ear hearing loss with his active duty service.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for right ear hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Tinnitus

The Board notes, initially, that the Veteran did not complain of tinnitus during service.  In this regard the Board notes that the Veteran's November 1976 enlistment examination and November 1983 audiological examination, to include any accompanying reports of medical history, do not note any ear problems.  As such, there is no evidence of a diagnosis, treatment, or complaint in his service treatment records of tinnitus.  

Thus, the more critical question turns upon whether the claimed tinnitus is etiologically related to service.  The Veteran asserts that he is entitled to service connection for tinnitus caused by in-service noise exposure.  The Board notes that there is some discrepancy as to when the Veteran first began hearing a constant ringing in his ears.  In this regard the Board notes that the April 2008 VA examination report noted that the Veteran stated he started to hear a constant ringing in his ears about his tenth year in service.  However, the Board notes that the June 2003 VA examination noted that the Veteran did not report any significant tinnitus.  Notwithstanding the Veteran's contentions, the Board notes that the Veteran did not complain of any ringing in his ears while in service and there is no indication that the Veteran was diagnosed with tinnitus while on active duty or for approximately 20 years thereafter.  After careful consideration of the evidence of record, the Board finds that a preponderance of the evidence is against awarding service connection for tinnitus.

With respect to the Veteran's claim, the Board acknowledges that the Veteran has been diagnosed with tinnitus.  Additionally, the Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Notwithstanding the foregoing, the Veteran's contentions, however, remain subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons discussed below, the Board finds that the Veteran's assertions regarding the chronicity and continuity of tinnitus since service are not credible.  Initially, the Veteran's lay assertions of continuity of symptomatology are entirely uncorroborated by any objective evidence of chronicity or continuity of symptomatology of tinnitus after service.  See 38 C.F.R. § 3.303(b) (2010).  As discussed herein, no in service audiological examination report, nor any post-service evidence shows any indication of tinnitus or complaints of ringing in the ears until January 2008 when the Veteran initiated his claim for service connection for tinnitus, approximately twenty-four years after the Veteran's active military service.  This gap in the evidentiary record preponderates strongly against this claim on the basis of continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  Indeed the Veteran did not complain of tinnitus at the previous June 2003 VA audiological examination.  The Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the April 2008 VA audiological examination the Veteran reported that his tinnitus was constant in both ears.  The Board acknowledges, and has no reason to doubt, the Veteran's assertion that he was exposed to acoustic trauma in service.  Specifically the Veteran noted that Veteran was exposed to loud noise while working near a flight line.  However, as noted above, the Board finds that contemporaneous evidence from the Veteran's military service which reveal no tinnitus on separation and no complaints of tinnitus during service to be far more persuasive than the Veteran's own recent assertions to the effect that he had tinnitus in service, especially given the various audiological examinations that the Veteran was afforded.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the Veteran's unsupported conflicting assertions of onset now more than two decades past.  In this case, no probative competent evidence exists of a relationship between currently diagnosed tinnitus and any continuity of symptomatology asserted by the Veteran.  The only evidence that the Veteran has submitted in support of his claim are his own assertions that his tinnitus is etiologically related to in-service noise exposure.

Indeed, the April 2008 VA examiner opined that it is less likely as not that the Veteran's tinnitus is related to his military service.  The examiner further noted that the Veteran did not complain of tinnitus at the June 2003 VA examination and moreover, the Veteran was subsequently prescribed Naproxen which has as a side effect of tinnitus.  Therefore, it is less likely than not that the Veteran's tinnitus is related to his active duty service and more likely a side effect of the Veteran's prescribed medication although the Veteran has more recently reported that he had discontinued the use of the drug and still had the ringing.
	
In consideration of all of the above, the Board finds that the more probative evidence indicates that the Veteran's tinnitus is not the result of his active military service.  In this regard, while the Board notes that the Veteran is currently diagnosed with tinnitus, there is no indication that the Veteran complained of or was diagnosed with tinnitus while in active duty service.  Additionally, the Board acknowledges that the Veteran is competent to attest to having experienced ringing in his ears, however, as there is no contemporary medical evidence of record to corroborate and the only mention of tinnitus in the record occurs approximately twenty-four years after the Veteran's separation from active duty service, the Board finds that the Veteran's assertions that he has suffered from tinnitus shortly after active duty service to be not credible.  As such the Board finds that service connection for tinnitus must be denied.

Finally, the Board acknowledges that the Veteran is competent to report symptoms of tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  Specifically, his tinnitus was not shown during service or within the initial post-service year, and the initial complaint of tinnitus for VA purposes was many years after service.  Such evidence is far more reliable than the Veteran's remote claim.  A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu; Buchanan; Washington; Jandreau; Barr, all supra.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the Veteran asserts that he currently has tinnitus that has been present since just after service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.  In this case, as noted above, the Board has accorded more probative value to the April 2008 VA opinions.  The examiner reviewed the claims file and provided a rationale for the opinion based on objective findings and reliable principles.  In addition, the opinion is consistent with the contemporaneous evidence.

In summary, the competent and probative evidence establishes no tinnitus during service, no tinnitus in close proximity thereto, and a competent and probative opinion that tinnitus is not likely related to service, to include any noise exposure therein.  Rather, the competent evidence of record preponderates against a finding that the Veteran has tinnitus related to service or any incident thereof, and accordingly service connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  As a preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating-Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2011), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2011).  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2011).  Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  In the present case, the Veteran's service-connected left ear hearing loss is not evaluated as at least 10 percent disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  Given this, the hearing acuity of his right ear must be considered normal for the purposes of evaluating the service-connected disability at issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a designation of Level "I" is assigned for the nonservice-connected right ear.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85 (2011), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.  During the period of appeal, the Veteran was afforded a VA audiological examination in April 2008.  In the April 2008 audiological evaluation, puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
40
LEFT
40
30
35
60
75

The average puretone threshold decibel loss for the left ear was 50.  Speech audiometry (Maryland CNC) revealed speech recognition testing was too unreliable to score, for the left ear.  The Board notes that when only puretone threshold average is available, Table VI A, should be used.  See 38 C.F.R. § 4.85(c) (2011).  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level III hearing acuity in the left ear.  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2011).
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  While the Board acknowledges that no speech recognition score was provided because the speech audiometry was unreliable, the Board finds that the VA examination provided in April 2008 adequately addresses the Veteran's current level of hearing loss as this examination meets the necessary requirements under 38 C.F.R. § 4.85(a) (2011).

Applying the findings of the April 2008 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 50 db, reference to 38 C.F.R. § 4.85, Table VI A, shows his left ear hearing loss to be no more than a Level III impairment.  Such designation, when combined with the assigned Level I hearing acuity in the nonservice-connected right ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2011).  As such, the more probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to a compensable initial rating must be denied.

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing has worsened to a compensable level under the Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left ear hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability rating under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds.  The Board acknowledges the Veteran's complaints of hearing problems which affects his ability to work.  However, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.85 and 4.86 adequately contemplate any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating.


IV.  Entitlement to 10 percent under 38 C.F.R. § 3.324

The Veteran has also claimed entitlement to a 10 percent rating based on his multiple service-connected disabilities, which are rated noncompensable.  In this regard, he contends that the combined effect of these disabilities significantly impacts his ability to obtain and retain gainful employment.

According to 38 C.F.R. § 3.324, whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The Board has reviewed the record with respect to the Veteran's service-connected disabilities and his employability, but finds that the evidence does not indicate that the Veteran's service-connected disabilities are of such a nature as to clearly interfere with normal employability.  Service connection is presently in effect for tendonitis of the left wrist and left ear hearing loss, which have both been assigned a noncompensable evaluation.  The Board acknowledges the Veteran's contention that his left ear hearing loss affects his duties as a commercial driver; indeed the Board notes that the Veteran reportedly was unable to pass his department of transportation physical because of his hearing loss and had to be reassigned to dispatch duties at a lower hourly wage.  See August 2008 letter from employer.  However, the VA examiner in the April 2008 VA examination did not suggest that the service connection left ear hearing loss, alone or in conjunction with any other service-connected disability, clearly interfere with the Veteran's normal employability (and was unable to obtain any reliable word recognition responses for the left ear).  Neither the Veteran nor his representative provided medical evidence that would indicate otherwise, and it is clear from the record that the Veteran is and has been gainfully employed.  The Veteran has not reported any employment interference from his left wrist tendonitis.  Further, at the VA examination, the Veteran reported that he had worked construction for 15 years and used ear protection, and had been a chef for over 20 years.  

As the record stands, there is no persuasive evidence of record confirming the Veteran's assertions that his service-connected disabilities are of such character as to clearly interfere with normal employability.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for a 10 percent evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine, but as there was no approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the Veteran's favor.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened, and to this extent only the claim is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to a compensable rating for left ear hearing loss is denied.

Entitlement to a 10 percent rating based on multiple, non-compensable, service-connected disabilities is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


